Citation Nr: 1606234	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for left foot plantar fasciitis.

2. Entitlement to a disability rating in excess of 20 percent for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The evidence of records shows that the Veteran served in the U.S. Army from May 1993 to February 1998.

This matter is on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned at a November 2015 video-conference hearing.  A hearing transcript is in the electronic claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The issue of entitlement to a disability rating in excess of 30 percent for right foot plantar fasciitis is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The following issues have been raised by the record, but not adjudicated by the AOJ: entitlement to service connection for bilateral knee, bilateral hip, and back disorders, to include as secondary to the Veteran's service-connected right and left plantar fasciitis; entitlement to service connection for sleep apnea.  See November 2015 Correspondence.  The Board does not have jurisdiction over these issues and they are referred for appropriate action, as determined by the AOJ  in accordance with 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1. The Veteran withdrew his claim of entitlement to an increased disability rating for service-connected left foot plantar fasciitis in a written statement dated November 17, 2015.

2. The Veteran's right foot plantar fasciitis is characterized by chronic pain, pressure, and swelling-symptoms that are exacerbated by standing and walking.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased disability rating for service-connected left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for a disability rating of 30 percent for right foot plantar fasciitis are satisfied.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code (DC) 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement dated November 17, 2015, the Veteran stated that he was withdrawing his claim of entitlement to an increased disability rating for service-connected left foot plantar fasciitis.  The Veteran's written statement satisfies the requirements for the withdrawal of a substantive appeal.  Because the Veteran has withdrawn his claim there are no allegations of specific error of fact or law for appellate review.

Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an increased disability rating for left foot plantar fasciitis.


Increased Rating

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns diagnostic codes to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

The RO rated the Veteran's right plantar fasciitis under DC 5284 (foot injuries).  See 38 C.F.R. § 4.71a.  DC 5284 provides a disability rating of: 10 percent for moderate injuries of the foot; 20 percent for moderately severe injuries of the foot; and 30 percent for severe injuries of the foot.  See 38 C.F.R. § 4.71a.

VA treatment records document a history of chronic bilateral foot pain dating back to 1997 when the Veteran was on active duty.  See March 2002 and February 2008 VAMRs.  The Veteran's right foot symptoms interfer with his activities of daily living and physical activities, to include walking.  June 2011 and December 2011 VAMRs.  In February 2008, the Veteran exhibited pain on palpatation of the medial plantar arch and normal muscle strength.  He has been treated with injection therapy, custom orthotics, physical therapy (including stretching and ultrasound), oral non-steroidal anti-inflammatory drugs, and athletic shoes to no avail.  March 2002 VA Examination Report.

The Veteran's left foot symptoms were initially more pronounced than the symptoms in his right foot.  See March 2002 VA Examination Report.  However, the April 2011 VA examination findings suggest that the Veteran's right and left foot symptoms are equivalent in severity.  During the April 2011 VA examination, the Veteran reported constant pain in the bottom and top of his right foot, which travels to his right heel, knee, and low back.  The Veteran described the pain as crushing and aching.  He noted: feeling pressure in his right foot; that his symptoms are exacerbated by physical activity, pain and stiffness at rest; and that he experiences pain, stiffness, and swelling when standing or walking.  

Physical examination revealed tenderness in the right foot without painful motion, edema, disturbed ciruclaton, weakness, atrophy of the msculature, redness, or instability.  Weight and non-weight-bearing examinations showed normal alignment of the Achilles tendon.  The examiner noted that the Veteran had a normal gait and normal sensation in his right foot, and requires corrective shoewear to relieve his symptoms.  The VA examiner also noted that the Veteran's right foot disability limited his ability to walk and prevented him from standing, but did not result in total paralysis.

In November 2015, the Veteran testified that his right foot symptoms are severe and becoming progressively worse.  He described his right foot pain as constant and noted that it becomes more prevelant throughout the day.  The pain travels from his right foot to his back when he is standing and/or walking.  He has swelling in his right foot, receives cortisone shots to relieve his right foot pain, and exercises and massages his right foot to help relieve his symtpoms.  The Veteran stated that his right foot symptoms are equivalent to his left foot symptoms.

The Veteran is competent to report symptoms such as pain and swelling and to note whether these symptoms are worsening.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).  Moreover, VA examination findings confirm that the pain and discomfort that the Veteran experiences in his right foot is equivalent to that of the severe symptoms associated with the Veteran's left foot plantar fasciitis.  April 2011 VA Examination Report.  Thus, the evidence of records indicates that the Veteran's right foot symptoms approximate the criteria for a 30 percent disability rating.

The benefit-of-the-doubt rule applies and entitlement to a disability rating of 30 percent for service-connected right foot plantar fasciitis is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

The claim of entitlement to a disability rating in excess of 30 percent for left foot plantar fasciitis is dismissed.

A disability rating of 30 percent for right foot plantar fasciitis is granted.


REMAND

The Veteran's claim of entitlement to a disability rating in excess of 30 percent for right foot plantar fasciitis is remanded for further development, to include a new VA examination to determine the present severity of the Veteran's disability.

As an initial matter, the physical claims file needs to be located and the evidence of record scanned into the Veterans Benefits Management System.

The Veteran testified that the symptoms associated with his service-connected right foot plantar fasciitis have worsened.  November 2015 Hearing Transcript.  He stated that his right foot pain has "definitely . . . gotten extremely worse" since his last VA examination in April 2011 and that his right foot symptoms are equivalent in severity to his left foot symptoms.  Id.; Washington, 19 Vet. App. at 368; Jandreau, 492 F. 3d at 1377 & n4.

The Veteran's statements regarding his worsening symptoms combined with the length of time since his last VA examination-almost five years-warrant a new VA examination to determine the present severity of his service-connected right foot plantar fasciitis.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The case is REMANDED for the following actions:

1. Scan the Veteran's entire claims folder into the Veterans Benefits Management System.

2. Obtain any outstanding VA medical records from July 2015 onward and associate them with the electronic claims file.

3. Arrange to obtain any outstanding private medical records that are relevant to the claim on appeal.  Ensure that all the private medical records identified by the Veteran have been associated with the claims folder.  In addition, ask the Veteran to identify any relevant private medical records that are not in the claims file and arrange to obtain these records.  Associate any new private medical evidence with the claims file.

4. Then, schedule the Veteran for a VA podiatry examination to assess the severity of his service-connected right foot plantar fasciitis.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of the Veteran's service-connected right foot plantar fasciitis.  He or she must address the Veteran's reports of worsening right foot pain and provide a complete rationale for all opinions and conclusions reached.

5. After the VA examination has been completed, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


